Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 30 April 2019 has been entered. Claims 1-20 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-20, drawn to a pod processing device, classified in B67B7/30.
II. Claims 11-15, drawn to a method of removing contents from a pod, classified in Y10T83/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and material different process. For example, the apparatus can be used to empty of pod of its contents by piercing the bottom of a pod, while keeping the lid in place on the pod. Such a process need not require the step of “cutting through the lid with the plurality of blades as the pod is rotated within the pod processing device or as the pod processing device is rotated around the pod”. As another example, the apparatus as claimed can be used to puncture holes into a can of food to facilitate emptying liquid from the can.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification (see the different classification above);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; see the different classification above; additionally, the invention II related to the method requires keyword searching not applicable to invention I, such as searches related to “K-cup” or “lid removal”, whereas invention I requires keyword searching not applicable to invention II, such as “spacers”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
During a telephone conversation with Applicant’s representative Patrick Clunk on 3 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(b) because various figures are photographs. These figures should be provided as line drawings as required by 37 CFR 1.84(a).
The drawings are objected to as failing to comply with 37 CFR 1.84(r) because various lead lines improperly include arrows at their tips.  A freestanding arrow (such as the Applicant properly uses on the lead line for reference character “100” in Fig. 1) indicates the entire section toward which it points, whereas an arrow on a lead line that touches a structure indicates a surface of the structure. In the present case, the drawings include lead lines with arrows that touch a structure that are not intended to indicate a surface (see, as but one example, the lead line for reference character “102” in Fig. 1). These types of lead lines should not include any arrow. Similarly, the drawings include lead lines without arrows, despite the lead lines indicating a surface (see, as but one example, the lead line for reference character “104” in Fig. 1). These types of lead lines should include an arrow to indicate a desired surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The abstract of the disclosure is objected to because it includes a phrase which can be implied, in particular, “The invention described herein” at line 1. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informality: in the recitation "the top plate, and a respective one of the holes" at lines 8-9, the comma immediately after "the top plate" should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a top plate” at line 2 and “a top surface and a bottom surface” at line 3. These recitations are indefinite due to the terms “top” and “bottom” – it is unclear whether these terms are intended as structural limitations, or whether these terms are merely names. E.g., must the top surface be above the bottom surface? The disclosed pod processing device can be oriented in a variety of positions, including a position where the “top plate” is at a bottom of the device and where the “top surface” is below the “bottom surface”. It is unclear how to interpret the terms “top” and “bottom” given the fact that the claimed device can be oriented at different positions. The examiner suggests referring to a “first plate” rather than a “top plate” and to “a first surface and a second surface opposite the first surface”, or otherwise avoiding the terms “top” and “bottom”.
	Claim 3 recites, “at least one of the top plate or the cutting plate and the at least one spacer”. This recitation is indefinite due to the use of “at least one”, “or”, and “and”. What structures are modified by “at least one of”? The top plate and the cutting plate? Or, [either of the top plate and the cutting plate] and the at least one spacer? Or, the top plate, the cutting plate, and the at least one spacer? On the one hand, the recitation of “the top plate or the cutting plate” immediately after “at least one of” suggests that “at least one of” modifies only “the top plate or the cutting plate”. However, typically “at least one of” is followed by “and” rather than “or”, which suggests “at least one of” modifies “and the at least one spacer”. Claim 3 is indefinite because it is unclear what structure(s) the fastener must extend through. 
	Claim 7 recites, “a plurality of cutting blades”. This recitation is indefinite because the relationship between the “plurality of cutting blades” introduced in claim 7 and the “at least one cutting 
Claim 16 recites, “a top plate” at line 2. This recitation is indefinite due to the term “top”– it is unclear whether “top” is intended as structural limitation, or whether “top” is merely a name. Can a “top plate” be at the bottom of the device? The answer depends on whether “top” is structural (in which case the answer is ‘no’) or merely a name (in which case the answer is ‘yes’). The disclosed pod processing device can be oriented in a variety of positions, including a position where the “top plate” is at a bottom of the device. It is unclear how to interpret the term “top” given the fact that the claimed device can be oriented at different positions. The examiner suggests referring to a “first plate” rather than a “top plate”, or otherwise avoiding the term “top”.
Claim 17 recites, “a top surface of the cutting plate”. This recitation is indefinite because it is unclear whether “top” is structural (and thus requiring that the ‘top surface’ is an uppermost surface) or merely a name. The same explanation discussed above in regards to claim 16 applies here.
Claim 18 recites, “a bottom surface of the cutting plate”. This recitation is indefinite because it is unclear whether “bottom” is structural (and thus requiring that the ‘bottom surface’ is a lowermost surface) or merely a name. If a device can be oriented at a variety of different positions, how is it determined whether a surface is a top surface or a bottom surface?
Claim 20 recites, “The pod processing device of claim 16, wherein the pod processing device is secured within an opening of a container.” Claim 20 is indefinite because it is unclear whether the container is being claimed. On the one hand, the facts that (i) the claim is directed only to “The pod processing device” and (ii) the language of claim 20 introduces the container as a structure distinct from “the pod processing device” suggests that the container is not claimed. That is, the preamble of the claim is directed only to the pod processing device, rather than a combination including the pod processing device and the container. Further, the container is introduced as a distinct structure from the must be in the container. Thus, it is unclear whether the container is required. For examining purposes, the examiner interprets claim 20 as being directed to only the pod processing device, and considers the claim as requiring that the pod processing device can be secured within an opening of a container. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3 069 231 to Bisson in view of US Pat. No. 3,094,776 to Smith.
Regarding claim 1, Bisson discloses a pod processing device 7.1 (see Fig. 7) comprising: 
a top portion having a first aperture (see annotated Fig. 7 below; the first aperture is the aperture into which the pod 7.2 is inserted); and 
a cutting portion having a top surface and a bottom surface (see annotated Fig. 7 below, where the top and bottom surfaces and upward and downward facing surfaces, respectively, of the cutting portion), the cutting portion being attached to the top portion such that the cutting portion is spaced a distance from the top portion (see annotated Fig. 7 below; see also the modification of Bisson below), wherein the cutting portion comprises at least one cutting blade 7.3 extending at an angle from the top surface of the cutting portion (the at least one blade 7.3 extends at a 90 degree portion (see annotated Fig. 7 below).  

    PNG
    media_image1.png
    884
    1131
    media_image1.png
    Greyscale

Regarding claim 6, Bisson discloses that the first aperture of the top portion has a circumference (see Fig. 7; see also paragraph 47 at page 10 of Bisson) and the at least one cutting blade 7.3 extends towards a point within the circumference of the first aperture (see annotated Fig. 7 above).  
Bisson appears to disclose that its top portion and bottom portions are portions of a single, integral body. Thus, the device of Bisson differs from the claimed invention due to the construction of the body of the device. Rather than a device whose body is formed by connecting two plates with spacers and fasteners, Bisson teaches an integrally formed body. In regards to particular claim limitations, Bisson fails to disclose: that the top portion is a top plate and that the cutting portion is a cutting plate both as required by claim 1; that at least one spacer is used to space the cutting plate the distance from the top plate as required by claim 2; and that a fastener extends through at least one of claim 3.
Smith is in the fields of endeavor of hand-held kitchen applies and of container openers. In general, Smith teaches that a body of a hand-held container opening device can be constructed by joining two spaces apart plates together, with the plates separated by spacers. In regards to the particular claimed features, Smith teaches a top portion that is a top plate 70 and a bottom portion that is a bottom plate 78 (see Fig. 11) [claim 1]; that at least one spacer 80 is used to space the top plate 70 from the bottom plate 78 (see Fig. 11) [claim 2]; and that a fastener 82 extends through at least one of the top plate 70 or the bottom plate 78 and the at least one spacer 80 to couple the bottom plate 78 to the top plate 70 (see Fig. 5) [claim 3]. Smith teaches that its body construction provides strong support for a cutter and is able to withstand strenuous usage (see col. 3, lines 65-71). 
Therefore, it would have been obvious to one of ordinary skill in the art to construct the body of the device of Bisson by forming the body from two plates separated by spacers as taught by Smith. This modification is advantageous because it results in a body that provides strong support for the cutter and is able to withstand strenuous usage (see Smith at col. 3, lines 65-71). Indeed, Smith teaches that the plates are made of metal (see col. 3, lines 49 and 56-57), which is a high strength material that also signals quality and durability to users to a greater extent than plastic. Therefore, this modification is also advantageous because it suggests a high quality product to users due to the use of metal and the haptic qualities that result from the weight of metal components. Still further, metal is advantageous because many plastics are not recyclable, and thus this modification improves the recyclability of the resulting device. Finally, there is currently no evidence in the record regarding the criticality of the manner in which the pod processing device is constructed. One of ordinary skill in the art would be able to select from various construction techniques to produce an end pod processing device that performs the same .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson in view of Smith applied to claim 1 above, and further in view of US Pat. No. 3,765,282 to Crain, Jr.
Bisson, as modified, fails to disclose a ring having a rim portion and a grip portion, wherein the cutting plate is disposed within the ring such that the bottom surface of the cutting plate is supported by the rim portion as required by claim 4 and that the ring is fastened to the cutting plate as required by claim 5. 
Crain teaches a ring 30 having a rim portion and a grip portion (see Fig. 2, where the ‘rim portion’ extends in a radial, left-right direction and the ‘grip portion’ extends in an axial, up-down direction), wherein a cutting plate 14 is disposed within the ring 30 such that a bottom surface of the cutting plate 14 is supported by the rim portion (see Fig. 2, where the ‘bottom surface’ is support at least when the device is inverted) [claim 4], and Crain teaches that the ring 30 is fastened to the cutting plate 14 (see Fig. 2; note that ‘fastened’ encompasses being fixed to and does not necessarily require fasteners such as screws) [claim 5]. Crain teaches that the ring is advantageous because it enhances a user’s grip by providing frictional contact between the device and the hand of the user to reduce slippage (see col. 2, lines 35-37).
	It would have been obvious to one of ordinary skill in the art to provide the device of Bisson, as modified, with a ring as taught by Crain in order to enhance a user’s grip on the device by providing frictional contact between the device and the hand of the user to reduce slippage.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson in view of Smith applied to claim 1 above, and further in view of WO 93/24405 to Fairman.
claim 7, Bisson, as modified, discloses that the cutting plate includes a plurality of cutting blades (each of the triangular sections of element 7.3 can be considered as a blade, such that the cutting plate includes a plurality of blades).  
Regarding claim 8, Bisson, as modified, discloses that each of the plurality of cutting blades extend towards a point within a circumference of the first aperture (see annotated Fig. 7 above). 
Bisson, as modified, fails to disclose that the cutting plate includes a second aperture and that the plurality of blades are arranged on the second aperture, both as required by claim 7, and that the second aperture has four sides, and the plurality of cutting blades are arranged with one cutting blade on each side of the perimeter of the second aperture as required by claim 9.  
	Fairman teaches a device similar to that of Bisson, as modified, having at least one blade 8 extending from a top surface of a cutting plate 4 toward a first aperture at a top of the device (see Fig. 1, where device is oriented with its top facing downward). Fairman teaches that the cutting plate 4 includes a ‘second’ aperture (extending through the plate 4 vertically relative to Fig. 1 and into the page relative to Fig. 2) and that the plurality of blades 8 are arranged on the second aperture (see Fig. 2). [Claim 7] Fairman also teaches that the second aperture has four sides (a top side, a bottom side, a left side, and a right side relative to Fig. 2; regarding the term ‘side’ the broadest reasonable interpretation of ‘side’ includes a place, space, or direction with respect to a center or a line of division, such that a side need not necessarily be, e.g., linear), and the plurality of cutting blades 8 are arranged with one cutting blade on each side of the perimeter of the second aperture (see Fig. 2; note that the plurality of cutting blades can be considered to include the four blades on the previously identified sides; the remainder of cutting blades can be considered as a second plurality of blades). [Claim 9] Fairman teaches that its cutting plate can be annular or solid (see page 3, lines 29-34).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide Bisson, as modified, with a second aperture through its cutting plate and with the blades arranged on the sides of .
Claims 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 93/24405 to Fairman et al. in view of US Pat. No. 3,094,776 to Smith and US Pat. No. 7,171,753 B2 to Korezak et al.
Regarding claim 16, Fairman discloses a pod processing device (see Fig. 1) comprising: 
a top portion having a first aperture (see the annotated Fig. below; note the device is hand held and, just as with the present invention, can be oriented with the indicated top portion at its top side by inverting the entire device); 
a cutting plate 4 having a second aperture (see the annotated Fig. below), a plurality of cutting blades 8 arranged on a perimeter of the second aperture (see Figs. 1 and 2).  

    PNG
    media_image2.png
    456
    803
    media_image2.png
    Greyscale

Regarding claim 17, Fairman discloses that there is a distance between the top portion and the cutting plate 4 (see the annotated Fig. above), and the plurality of cutting blades 8 extend at an angle 
Regarding claim 20, Fairman discloses that the pod processing device is secured within an opening of a container (e.g., the device can be urged onto the container such that its blades 8 create openings in the container, securing the device within the opening of the container due to the blades 8 having portions 8a that prevent removal of the device; as best understood, this claim is directed only to the pod processing device and does not require any container, which interpretation appears to be consistent with the preamble of the claim ).   
Fairman appears to disclose that its top portion and cutting plate are portions of a single, integral body. Thus, the device of Fairman differs from the claimed invention due to the construction of the body of the device. Rather than a device whose body is formed by connecting two plates with spacers and fasteners, Fairman teaches an integrally formed body. In regards to particular claim limitations, Fairman fails to disclose: that its top portion is a top plate; a first set of holes arranged around the first aperture; a second set of holes arranged around the perimeter of the second aperture; a plurality of spacers, each of the plurality of spacers are axially aligned with a respective one of the holes from the first set of holes on the top plate, and a respective one of the holes from the second set of holes on the cutting plate; a first set of fasteners, wherein each of the first set of fasteners is inserted through a corresponding hole from the first set of holes such that the first set of fasteners fasten the top plate to a first end of each of the plurality of spacers; and a second set of fasteners, wherein each of the second set of fasteners is inserted through a corresponding hole from the second set of holes such that the second set of fasteners fasten the cutting plate to a second end of each of the plurality of spacers, all as required by claim 16. Fairman also fails to disclose that the spacers create the distance between the top plate and the cutting plate as recited in claim 17
Smith is in the fields of endeavor of hand-held kitchen applies and of container openers. In general, Smith teaches that a body of a hand-held container opening device can be constructed by joining two spaces apart plates together, with the plates separated by spacers. In regards to the particular claimed features, Smith teaches a top portion that is a top plate 70 and a bottom portion that is a bottom plate 78 (see Fig. 11); a ‘second’ set of holes is arranged around a perimeter of a second aperture in the bottom plate 78 (see Fig. 4 showing one of the holes receiving fastener 82, and see Fig. 11 showing that such fasteners are around a second aperture at 74 in the plate 78); a plurality of spacers 80 (see Fig. 11); each of the plurality of spacers axially aligned with a respective one of the holes from the second set of holes on the bottom plate 78 (see Fig. 11, and see also Fig. 5 showing the manner in which each of the spacers 80 is joined to the bottom plate 78); the top plate 70 fastened to a first end of each of the plurality of spacers 80 (see Fig. 11); a second set of fasteners 82, wherein each of the second set of fasteners is inserted through a corresponding hole from the second set of holes such that the second set of fasteners 82 fasten the bottom plate 78 to a second end of each of the plurality of spacers 80 (see Figs. 5 and 11). [Claim 16] Smith also teaches that the spacers 80 create a distance between the top plate 70 and the bottom plate [claim 17]. Smith teaches that its body construction provides strong support for a cutter and is able to withstand strenuous usage (see col. 3, lines 65-71).
Therefore, it would have been obvious to one of ordinary skill in the art to construct the body of the device of Fairman by forming the body from two plates separated by spacers as taught by Smith. This modification is advantageous because it results in a body that provides strong support for the cutter and is able to withstand strenuous usage (see Smith at col. 3, lines 65-71). Indeed, Smith teaches that the plates are made of metal (see col. 3, lines 49 and 56-57), which is a high strength material that also signals quality and durability to users to a greater extent than plastic. Therefore, this modification is also advantageous because it suggests a high quality product to users due to the use of metal and the haptic qualities that result from the weight of metal components. Still further, metal is advantageous because 
Still, Fairman, as modified, teaches that the spacers are one end are integral with the top plate, rather than spacers being separately formed from the top plate and attached thereto with fasteners. As a result, Fairman, as modified, fails to disclose: a first set of holes arranged around the first aperture; that the spacers are each axially aligned with a respective one of the holes from the first set of holes on the top plate; and a first set of fasteners, wherein each of the first set of fasteners is inserted through a corresponding hole from the first set of holes such that the first set of fasteners as required by claim 16.
	Korezak, though, teaches a hand held cutting tool having a pertinent body construction. The body of Korezak’s tool is made from two plates joined by a spacer where the spacer is fastened to a first top plate of the plates with a first set of fasteners extending through a first set of holes circumferentially spaced around the first top plate and fastened to a second bottom plate of the plates with a second set of fasteners extending through a second set of holes circumferentially spaced around the second bottom plate (see Fig. 4 showing an example of a first and second fastener extending through first and second holes, and see Fig. 2 showing a set of circumferentially spaced holes). Korezak thus teaches that a spacer can be joined at a first end with a first fastener extending through a first hole and at a second end with a second fastener extending through a second hole, as shown in Fig. 4.
	Therefore, it would have been obvious to one of ordinary skill in the art to fasten the first end of the spacers to the top plate of Fairman, as modified, via fasteners passing through circumferentially spaced first holes in the top plate  in view of the teachings of Korezak. The difference between Fairman, 
Claims Not Subject to Prior Art Rejection
Claims 10, 18, and 19 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues raised above under 35 USC 112. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following reference discloses a relevant cutting tool:
US Pub. No. 2011/0232111 A1 to Duval
US Pat. No. 1,891,090 to Hall
US Pub. No. 2017/0217651 A2 to Stirn
US Pub. No. 2014/0123505 A1 to Raghuprasad
US Pat. No. 6,971,180 B2 to Yocum
US Pat. No. 4,391,042
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724